Citation Nr: 1709291	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain with degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle lateral collateral ligament sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and F.B.



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The matters were subsequently transferred to the RO in Huntington, West Virginia. 

In July 2015, the Veteran testified before the undersigned at a travel Board hearing.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In March 2016, the Board remanded the matters of entitlement to service connection for a right knee disability; a left ankle disability and entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 19, 2011, for further development.

2.  In a July 2016 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for a right knee strain and a left ankle lateral collateral ligament sprain, with 10 percent assigned ratings, and granted entitlement to TDIU, prior to January 19, 2011.
3.  The Veteran did not file a Notice of Disagreement (NOD) with the July 2016 rating decision, including with respect to the disability ratings assigned.  

4.  The RO issued a Supplemental Statement of the Case indicating that the issues on appeal were entitlement to an initial rating in excess of 10 percent for a right knee strain and a left ankle lateral collateral ligament sprain.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an initial rating in excess of 10 percent for a right knee strain is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

2.  The claim of entitlement to an initial rating in excess of 10 percent for a left ankle lateral collateral ligament sprain is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2016, the Board remanded the matters of entitlement to service connection for a right knee disability; a left ankle disability and entitlement to (TDIU), prior to January 18, 2011, for further development.  In a July 2016 rating decision, the AMC granted entitlement to service connection for a right knee strain and a left ankle lateral collateral ligament sprain, with 10 percent assigned ratings.  It also granted entitlement to TDIU, effective February 27, 2006 to January 19, 2011 (the entire period on appeal).  These grants constituted a full grant of the benefits sought.  The Veteran did not file a NOD with the July 2016 rating decision.  However, in a July 2016 Supplemental Statement of the Case, the RO indicated that the issues on appeal were entitlement to a rating in excess of 10 percent for a right knee strain and a left ankle lateral collateral ligament sprain.  
Here, the Board finds that it does not have jurisdiction over the issues of entitlement to a rating in excess of 10 percent for a right knee strain and a left ankle lateral collateral ligament sprain.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Further, the Board only has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction. See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (2016).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The AMC granted the issues of entitlement to service connection and TDIU and the Veteran did not file any NOD with the assigned ratings.  Therefore, the Boards does not have jurisdiction over those issues and the matters are dismissed for lack of jurisdiction.   


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee strain with degenerative arthritis is dismissed.

Entitlement to an initial rating in excess of 10 percent for left ankle lateral collateral ligament sprain is dismissed. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


